Citation Nr: 1222241	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-50 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for anxiety disorder, characterized by nerves, shakes of the right side of the body, and seizures (anxiety disorder), previously claimed as nervous condition manifested by twitching and stuttering.

2.  Entitlement to service connection for anxiety disorder, characterized by nerves, shakes of the right side of the body, and seizures.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to March 1974 and from April 1974 to April 1977, including service in the Far East Pacific Area (FEPA) from October 1972 to September 1973.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in February 2012.  A transcript of the hearing is associated with the claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The underlying issue of entitlement to service connection for anxiety disorder, characterized by nerves, shakes of the right side of the body, and seizures is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1981 rating decision, the RO denied service connection for nervous condition manifested by twitching and stuttering.

2.  The evidence received since the February 1981 decision raises a reasonable possibility of substantiating the claim of service connection anxiety disorder, characterized by nerves, shakes of the right side of the body, and seizures.


CONCLUSIONS OF LAW

1.  The February 1981 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has been received with respect to the claim of service connection for anxiety disorder, characterized by nerves, shakes of the right side of the body, and seizures, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board reopens the claims of service connection for anxiety disorder and remands the underlying issue for further development.  As such, no discussion of VA's duty to notify or assist is necessary.

New and Material Evidence

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  Id.

The evidence raises a reasonable possibility of substantiating the claim if it relates to an unestablished element of the claim and the claim could be substantiated were a VA examination provided.  Shade v. Shinseki, 24 Vet. App. 110, 119 (2010).  It contemplates the likely entitlement to an examination if the claim was reopened.  Shade v. Shinseki, at 121.

The last final denial of service connection for nervous condition manifested by twitching and stuttering in February 1981, was based on the absence of evidence showing an in-service diagnosis of a psychosis or acquired neurosis in service and the absence of treatment for such a disability after service.  Therefore, the new evidence must relate to one of these unestablished facts.

At the time of the February 1981 rating decision, the evidence of record included service treatment records and the Veteran's December 1980 claim.  The claim was denied, in part, due to the absence of any post-service treatment or other evidence of current disability.

Evidence received since the February 1981 rating decision includes the Veteran's VA outpatient treatment records, which show psychiatric treatment and diagnoses (including anxiety disorder, mood disorder, and posttraumatic stress disorder), as well as his repeated reports of involuntary muscle movements described as "the shakes" and "seizures."  These records are new in that they were not considered at the time of the February 1981 rating decision and material in that they show a current psychiatric disability and treatment.  Thus, the new evidence relates to an unestablished fact and may provide a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. 110.

Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for anxiety disorder, characterized by nerves, shakes of the right side of the body, and seizures, have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim of service connection for nerve shakes of the right side of the body, seizures, and anxiety disorder is reopened.


REMAND

VA must consider four factors in determining whether the duty to assist requires a medical examination or medical opinion be sought with respect to a veteran's claim for benefits.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In this case, there is evidence of an in-service complaint of nervousness, in May 1974, and current treatment for a psychiatric disability, diagnosed variously as anxiety disorder, mood disorder, and posttraumatic stress disorder (PTSD).  The similarity between the in-service complaints and the current diagnosis is sufficient to trigger VA's duty to provide an examination.  See 38 C.F.R. § 3.326; McLendon, 20 Vet. App. 79.

Additionally, the Veteran has reported long-standing symptoms of involuntary movements that he described as twitches, shakes, and "seizures."  To the extent that these symptoms can be associated with an acquired psychiatric disability, the examiner is asked to specifically address them.  The Board also notes that under Clemons v. Shinseki, an appellant's claim is presumed to be based on his symptoms and not limited to a specific diagnosis.  23 Vet. App. 1, 6 (2009).  Thus, if the psychiatric examiner does not associate these symptoms with a psychiatric disability, that examiner is asked to refer the case to a neurologist or other appropriate examiner in order to determine what type of disability has caused these symptoms.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental health examination.  The examiner should review the record, perform all necessary tests, and respond to the following questions:

a.  Does the Veteran currently have an acquired psychiatric disability?

b.  If so, is that current disability characterized by involuntary movements like the twitches, shakes, and "seizures" described by the Veteran?

c.  Is it at least as likely as not that any current acquired psychiatric disability relates to the Veteran's active military service?

d.  If the twitches, shakes, and "seizures" described by the Veteran are not associated with an acquired psychiatric disability, the examiner is asked to refer this case to another examiner with the appropriate expertise in order to properly diagnose the underlying disability and offer an opinion regarding its etiology.

All opinions should be accompanied by a clear rationale.   If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  

2.  After completion of the above, any additional development deemed appropriate should be undertaken.  Thereafter, the case should be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


